Citation Nr: 0731276	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-15 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the benefits sought on appeal.  The 
veteran, who had active service from June 1969 to December 
1970, appealed the decision to the BVA, and the case was 
referred to the Board for appellate review. 


REMAND

A preliminary review of the record discloses a need for 
additional development prior to further disposition of the 
claim.  In this regard, while the veteran was provided 
appropriate notice in connection with his claim for service 
connection for PTSD, it does not appear that the veteran was 
provided notice consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with his claim for a higher initial evaluation for his PTSD.  
Since this case is being returned for the additional 
development set forth below, this matter can be addressed at 
that time.  

The veteran asserts that the 30 percent initial disability 
rating assigned for his PTSD did not accurately reflect the 
severity of his disability, and further, that his PTSD has 
increased in severity.  Information submitted subsequent to 
his August 2006 BVA video conference hearing suggests that 
his PTSD has increased in severity since his December 2002 VA 
examination.  For example, the veteran has submitted an 
August 2006 Independent Medical Examiner's report which 
reflects symptoms such as a twenty pound weight loss and 
difficulty with short term memory. In addition, increased 
suicidal ideation, hypervigilance, and irritability were 
noted.  However, the August 2006 examination report reflects 
a diagnosis of Major Depression, Single Episode, Mild, 
without Psychotic Features, as well as PTSD.  Thus, a medical 
question exists regarding whether the veteran's current 
symptoms are a manifestation of increased symptoms of PTSD, 
or whether the veteran has developed a separate and distinct 
psychiatric disorder. 

In addition, the veteran has not returned to employment for 
medical reasons since November 2005.  The August 2006 report 
indicates the veteran was unable to work due to his 
psychiatric condition at that time, although the possibility 
of returning to full-time employment in the future was not 
ruled out.  The Board is of the opinion that an opinion 
should be obtained regarding the effect the veteran's PTSD 
has on his capacity for performing substantially gainful 
employment.  As such, the Board is of the opinion that an 
additional VA examination is necessary.  

It also appears additional medical records are outstanding.  
During the August 2006 interview with the independent medical 
examiner, the veteran reported that he resumed medical 
treatment for PTSD at the Jackson, Mississippi VA Medical 
Center (VAMC).  The most recent VA medical records of record 
reflect treatment at the New Orleans, VAMC in 2004. Since 
records of PTSD treatment are relevant to the veteran's 
claim, these records should be obtained and associated with 
the claims file.  

Lastly, further evidentiary development is needed on the 
issues of service connection for bilateral hearing loss and 
tinnitus.  The veteran reports a history of bilateral hearing 
loss noted at enlistment in February 1969.  February and 
April 1969 audiometric examinations reflect bilateral hearing 
loss at 4000 Hertz, left ear hearing loss more severe than 
the right. An April 1969 ear, nose, and throat examination 
reveals essentially normal hearing except for a "dip" at 
4000 Hertz.  The physician concluded the noted hearing loss 
was of no consequence and suggested the veteran protect his 
ears by wearing ear defenders when exposed to loud noise.  
The veteran contends his hearing loss became chronically 
aggravated as a result of in-service noise exposure.  The 
veteran also relates tinnitus to in-service noise exposure.  
A VA examination is warranted to determine whether the 
veteran's bilateral hearing loss is the result of chronic 
aggravation during active duty.  Similarly, the veteran has 
not been provided a VA examination to determine whether 
tinnitus is related to noise exposure during active duty. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran is provided notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in connection 
with his claim for an initial evaluation 
in excess of 30 percent for his PTSD.  

2.  The RO/AMC should obtain any pertinent 
VA treatment records from the VA Medical 
Centers in Jackson, MS and New Orleans, LA 
dated since the last records contained in 
the claims file and associate them with 
the claims file.

3.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD. 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
the examination, the examiner is requested 
to report complaints and clinical findings 
in detail.  The examiner is requested to 
offer comments and an opinion as to 
whether the veteran has any psychiatric 
disorder that is relate to his service 
connected PTSD, and if so, specify the 
diagnosis of such disorder.  The examiner 
is also requested to offer comments and an 
opinion as to the degree of functional 
impairment the symptomatology associated 
with the veteran's PTSD causes in his 
capacity for performing substantially 
gainful employment.  The examiner should 
also assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders, that 
represents only the symptomatology 
attributable the veteran's service 
connected disability.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

3.  The veteran should be afforded an 
examination of his hearing loss and 
tinnitus to ascertain the nature and 
etiology of those disorders. Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly the 
veteran's service medical records and 
post-service employment audiograms. 
Following the examination and review, the 
examiner is requested to offer comments 
and an opinion as to whether the veteran 
entered his period of service with any 
preexisting hearing impairment.  If so, 
the examiner is requested to indicate 
whether the preexisting disorder increased 
in severity during that service, and if it 
did, whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  If the veteran did not enter 
service with a preexisting disorder, the 
examiner is requested to offer an opinion 
as to whether the veteran's currently 
diagnosed hearing loss and tinnitus are in 
any way causally or etiologically related 
to service.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


